           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                      PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                       DEFENDANTS

LORENE JOSHUA, TIFFANY ELLIS, et al.                 INTERVEN ORS

                                  ORDER
     The Court needs to address three matters related to the Pulaski
County Special School District.
     First, PCSSD has been faithfully filing a report every other
month about facilities issues. NQ 5474, 5493, 5495 & 5498. The Court
appreciates those reports and has read them with interest.      Please
keep filing them.
     Second, Intervenors have nominated Emily McClendon, Tamara
Eackles, and Valerie Stallings as new sub-class representatives for the
non-white students who attend PCSSD and the adults who take care
of them. The District does not oppose their substitution for Lorene
Joshua and others once similarly situated. McClendon, Eackles, and
Stallings are qualified and willing to serve. All are engaged parents,
involved with their children at various PCSSD schools on academic
achievement and discipline issues, and familiar with the facilities .
They will be adequate sub-class representatives on the remaining
PCSSD-related issues. FED. R. CIV. P. 23(a)(4); Rattray v. Woodbury
County, Iowa, 614 F.3d 831, 835 (8th Cir. 2010).    The unopposed
motion, NQ 5468, is granted: Emily McClendon, Tamara Eackles, and
Valerie Stallings are substituted for Lorene Joshua and all other
intervenor plaintiffs (except Tiffany Ellis) currently named on the
docket sheet.
     Third, the Court notes the comprehensive report about the Dr.
Charles W. Donaldson Scholars Academy's activities between 2014
and 2019. It is appreciated.
     So Ordered.


                               D.P. Marshall Jr.
                               United States District Judge




                                -2-
